DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 1-6 are objected to because of the following informalities:  
In claim 1, there is no relationship between the “signal processing,” as recited in lines 5-6, with the other elements recited in the claim.
In claim 6, there is lack of antecedent basis in the claim for “the respective resistance temperature coefficients” in lines 3-4.
 Claims 2-5 are objected to for being dependent on an objected base claim.
Appropriate correction is required.

Allowable Subject Matter
Claims 1-6 would be allowable if rewritten or amended to overcome the objections set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose or suggest the following in combination with the remaining limitations of the claims:
A sensor device, wherein when the temperature signal includes the sensor error, a temperature difference between the sensor element and the circuit chip according to the sensor error occurs, and the circuit chip includes a detection element that detects a temperature of the circuit chip, and the circuit chip corrects the temperature signal in accordance with a temperature difference between the temperature of the circuit chip detected by the detection element and the temperature of the measurement object detected by the sensor element, and outputs a corrected temperature signal to an outside (claim 1).

Conclusion
The references made of record by the examiner and not relied upon is considered pertinent to applicant's disclosure by disclosing correcting a temperature with respect to a chip, but do not disclose the allowable subject matter stated above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247. The examiner can normally be reached Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
5/7/22